Citation Nr: 1010801	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-00 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of left eye chalazia. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1987 to 
October 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which, in pertinent part, granted service 
connection for residuals of left eye chalazia with an initial 
10 percent evaluation assigned, effective May 18, 2004.  

In January 2007 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is of record.

In April 2008 and August 2009 the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

The issue of entitlement to service connection for 
anisometropic amblyopia of the left eye has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Residuals of left eye chalazia manifest benign growths on the 
eyelid that result in persistent variable closure of the eye. 




CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for residuals of left eye chalazia are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 
4.84a, 4.118, Diagnostic Codes 6015, 6025, 6079, 7819 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

VA amended the regulations relevant to rating disabilities of 
the eye during the appeals period.  See 73 Fed. Reg. 66,543 
(November 10, 2008).  This amendment is effective December 
10, 2008, and applies to all applications for benefits 
received by VA on or after that date.  The amendment does not 
apply in this case as the Veteran's claim was filed in May 
2004; however, the Veteran is free to submit a new claim for 
a compensable rating under the new criteria.
Service connection for residuals of left eye chalazia was 
granted in the July 2005 rating decision on appeal.  An 
initial 10 percent evaluation was assigned, effective May 18, 
2004, under Diagnostic Code 6079, pertaining to impairment of 
visual acuity.  

The Veteran's left eye has manifested decreased visual acuity 
throughout the claims period with best corrected left eye 
vision of 20/400 measured at the September 2004, December 
2008, and October 2009 VA examinations.  However, the medical 
evidence does not establish that the Veteran's decreased 
visual acuity is a residual of his left eye chalazia.  Both 
the June 2005 and October 2009 VA examiners concluded that 
the Veteran's poor vision was due to nonservice-connected 
anisometropic amblyopia and not a residual of left eye 
chalazia.  The October 2009 VA examiner further stated that 
chalazia occur in the eyelid and do not cause residual vision 
loss.  

In support of his claim, the Veteran submitted a January 2007 
letter from his private ophthalmologist noting the Veteran's 
history of benign eyelid lesions and diagnosing anisometropic 
amblyopia.  The private ophthalmologist stated that the 
Veteran's loss of vision over the last 15 years was not 
explained by anisometropic amblyopia and concluded that the 
Veteran's poor visual acuity was related to active duty 
service.  Although the private doctor discounted 
anisometropic amblyopia as the cause of the Veteran's 
continuing vision loss, he did not specifically find that the 
Veteran's visual problems were a residual of chalazia and did 
not provide a basis for his conclusions.  The Board therefore 
finds that the weight of the medical evidence of record, 
specifically the medical opinions of the June 2005 and 
October 2009 VA examiners, establishes that the Veteran's 
loss of visual acuity is not a residual of left eye chalazia.  

As the Veteran's service-connected residuals of left eye 
chalazia do not include impairment of visual acuity, the 
Board finds that the manifestations of the disability most 
nearly approximate the criteria associated with Diagnostic 
Code 6015 pertaining to benign new growths (eyeball and 
adnexa, other than superficial).  Under this diagnostic code, 
the growth is rated on impaired vision, with a minimum rating 
of 10 percent.  If healed, the growth is rated on residuals.  
38 C.F.R. § 4.84a, Diagnostic Code 6015 (2007).  The 
Veteran's residuals of left chalazia have included persistent 
variable closure of the left eyelid and the presence of 
benign eyelid lesions.  Diagnostic Code 6015 does not provide 
for a higher rating on this basis.

The Board has also considered rating the Veteran's disability 
by analogy to Diagnostic Code 6025 pertaining to epiphora 
(lachrymal duct, interference with, from any cause), or 
Diagnostic Code 7819 for rating benign skin neoplasms.  
Diagnostic Code 6025 provides only a 10 percent rating when 
unilateral.  Thus, it would not provide a basis for a higher 
rating. 

Diagnostic Code 7819 provides for rating as disfigurement of 
the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 
7803, 7804, or 7805), or impairment of function.  It also 
does not provide for a higher rating in this instance.  
Disfigurement has not been mentioned, and it is neither 
contended nor shown that any of the eight characteristics of 
disfigurement listed in note (1) of diagnostic code 7800 are 
present.  DCs 7801 and 7802 involve scars not of the head, 
face, or neck.  DCs 7803 and 7804 do not provide ratings 
higher than 10 percent each.  Nor it is contended or shown 
that there are residual scars that are unstable or painful on 
examination.  DC 7805 provides for rating on impairment of 
function due to scar; to the extent that there might be 
impairment of function due to a residual scar, the impaired 
function is rated under the current 10 percent rating using 
DC 6079, so there would not be a higher rating based on 
impairment of function due to scarring.

Thus, an initial rating in excess of 10 percent is not 
warranted for the Veteran's residuals of left eye chalazia.  
The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.



Other Considerations

Occupational Impairment

The Court has recently held, in May 2009, that a request for 
a total disability rating due to individual employability 
resulting from service-connected disability (TDIU), whether 
expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but is rather 
part of the adjudication of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Thus, when entitlement to TDIU is raised during the appeal of 
a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable because of his residuals of left eye 
chalazia.  The Veteran has not stated that he lost time from 
work or is unable to perform occupational duties due to his 
service-connected disability, and while he experiences poor 
vision in the left eye, the evidence does not establish that 
this is a manifestation of the service-connected eye 
condition.  Therefore, remand or referral of a claim for TDIU 
is not necessary as there is no evidence of unemployability 
due to the service-connected residuals of left eye chalazia.

Extraschedular Rating

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's residuals of left eye 
chalazia manifest benign eyelid lesions and variable closure 
of the left eyelid.  These manifestations are contemplated in 
the rating criteria.  The rating criteria are therefore 
adequate to evaluate the Veteran's disability and referral 
for consideration of extraschedular rating is not warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  Additionally, the Veteran was 
provided proper VA examinations in response to his claim.

As noted above, the Veteran's claim for an increased initial 
rating was remanded by the Board in April 2008 and August 
2009.  The Board's remand instructions ordered that the 
Veteran should be contacted and asked to provide 
authorization for the procurement of any available private 
treatment records and that he should be provided VA 
examinations to determine the residuals of his service-
connected left eye chalazia.  The Veteran was sent a 
September 2008 letter that asked him to submit medical 
releases for his private physicians, and in reply, the 
Veteran stated in an undated letter that there was no further 
evidence that would support his claim.  In addition, the 
Veteran underwent VA examinations in December 2008 and 
October 2009 that described the residuals of his left eye 
chalazia, and with respect to the October 2009 examination, 
addressed the January 2007 opinion provided by the Veteran's 
private ophthalmologist.  Accordingly, the Board finds that 
VA has fully complied with April 2008 and August 2009 remand 
instructions. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of left eye chalazia is denied. 



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


